                          Case 3:21-cv-04062-EMC Document 44 Filed 06/21/21 Page 1 of 1



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                                 UNITED STATES DISTRICT COURT
                     9                              NORTHERN DISTRICT OF CALIFORNIA
                    10                                    SAN FRANCISCO DIVISION
                    11
                          GUARDANT HEALTH, INC.,                  Case No. 3:21-cv-04062-EMC
                    12    a Delaware corporation,

                    13                                            [PROPOSED] ORDER GRANTING
                                          Plaintiff,
                                                                  GUARDANT’S UNOPPOSED
                    14
                          vs.
                                                                  ADMINISTRATIVE MOTION TO FILE
                                                                  UNDER SEAL GUARDANT’S RESPONSE TO
                    15                                            THE COURT’S ORDER TO SHOW CAUSE
                          NATERA, INC.,
                    16    a Delaware corporation,
                                                                  Date:          June 24, 2021
                    17                    Defendant.              Time:          1:30 p.m. (PST)
                    18                                            Place:         Via Zoom Webinar

                    19
                                Having considered Plaintiff Guardant Health, Inc. (“Guardant””) Unopposed Motion to
                    20
                         File Under Seal Guardant’s Response to the Court’s Order to Show Cause, the Motion is hereby
                    21
                         GRANTED.
                    22
                                Guardant is granted leave to file under seal its Response to the Court’s Order to Show
                    23
                         Cause, with supporting declaration and exhibits.
                    24
                                IT IS SO ORDERED.
                    25

                    26   Dated: June 21, 2021
                                                                             Edward M. Chen
                    27                                                       United States District Judge
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                       -1-
